WiNslow, J.
Accepting the findings of the circuit court as settling the disputed questions of fact in this action, the simple question is presented as to whether the plaintiffs are estopped from asserting their lien upon the defendants’ premises. It is -elementary that an estoppel in pais arises only when the act or conduct relied on has induced a change of position in accordance with the real or apparent intention of the party against whom it is alleged; in other words, the act or conduct of the one party must have been acted upon by the other. Conceding that the statements of the bookkeeper or Simonsen were statements of fact upon which *340in a proper case an estoppel could be based, the circuit court has found that they did not mislead the defendants nor induce them to make the payment to the principal contractors. This finding is in accordance with the evidence, and it takes from the case a vital and essential fact without which there can be no estoppel.
By the Court.— Judgment affirmed.'